681 S.E.2d 785 (2009)
STATE
v.
Hasson Jamaal BACOTE.
No. 360A09.
Supreme Court of North Carolina.
September 2, 2009.
Malcolm Hunter, Appellate Defender, Jonathan E. Broun, Durham Hasson Jamaal, for Bacote.
Robert C. Montgomery, Special Deputy Attorney General, Greg Butler, for State of NC.
The following order has been entered on the motion filed on the 1st of September 2009 by Defendant-Appellant for Extension of Time to Prepare Trial Transcript:
"Motion Allowed. Court Reporter shall have up to and including the 9th day of November, 2009. By order of the Court in conference this the 2nd of September 2009."